DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/13/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
In view of the IDS submitted on 10/13/2022, the previous notice of allowability has been withdrawn. Thus, a new rejection follows below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter Yang) US 2011/0165587 in view of Hallstrom et al., ”Fifteen-Piconewton Force Detection from Neural Growth Cones Using Nanowire Arrays”, NANO Letters, American Chemical Society, vol.10, 2010, pages 782-787 as cited in the IDS filed on 10/13/2022 and Adolfsson et al., “Fluorescent Nanowire Heterostructures as a Versatile Tool for Biology Applications”, NANO Letters, American Chemical Society, August 28, 2013, 5 pages.
Regarding claim 1, Yang discloses a measurement device for measuring cell mechanical behavior, comprising: a substrate layer (support A or support B) as discussed in at least paragraphs 18-19; and a nanowire layer located on the substrate layer and comprising an array of nanowires as discussed in at least paragraph 22 and shown in Figs. 1 and 7; see also paragraphs 50 and 74. 
Yang does not explicitly disclose that the nanowires are configured to emit light based on the mechanical behavior of a cell.
Hallstrom et al. discloses a method to detect cell forces where force was measured by quantifying deflection of a nanowire tip in situ using confocal microscopy, the nanowire was fluorescently labeled, and a confocal plane was set to the tip of the nanowire for deflection measurement (cell mechanical behavior—cell-environment interaction). Hallstrom et al. also discloses a substrate layer and a GaP nanowire layer, a nanowire layer on the substrate layer, the nanowire layer comprises an array of nanowires, nanowires within the array are fluorescently labeled, when a cell to be tested is placed on the nanowire layer, the tip of the nanowire supporting the cell to be tested is displaced, and the cell force is calculated from the displacement of the tip of the nanowire in the acquired fluorescence image see pages 782-786. While Hallstrom et al. discloses using a fluorescently labeled  nanowire to measure cell force (cell mechanical behavior—cell-environment interaction). Hallstrom et al. does not disclose wherein the nanowire array are configured to emit light.
Adolfsson et al. discloses using intrinsically fluorescent GaP-GalnP nanowire heterostructures as fluorescence tools, using confocal microscopy to visualize and identify individual nanowires in situ see pages 4729-4731.
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Yang with the cell force detection method as taught by Hallstrom et al., in addition to the nanowire heterostructures as taught by Adolfsson et al. in order to provide a sensor means for a wide variety of applications such as biological mapping of cell activity.
Therefore, the combination of Yang, Hallstrom et al. and Adolfsson et al., discloses wherein to the nanowire layer is configured such that when a cell to be tested is placed on the nanowire layer, the light signal emitted by the nanowires changes based on the mechanical behavior of the cell due to a piezo-phototronic effect and a position shift of the light signal.
Regarding claim 2, Yang discloses wherein changed parameters of the light signal comprise spectrum variation of the light signal (identified by a fluorescence microscope, paragraph 80).
Regarding claim 3, Yang discloses wherein the measurement device further comprises a protective layer disposed on a surface of each of the nanowires in the nanowire layer and coating the respective nanowires as discussed in at least paragraphs 29 and 37.
Regarding claim 4, Yang discloses wherein the protective layer (streptomycin, which is typically colorless) is in a transparent or translucent state as discussed in at least paragraph 72.
Regarding claim 5, Yang does not explicitly disclose the thickness of the protective layer. It is noted, however, that such modification would require a mere change in size or dimension of the device, i.e. thickness, width or depth, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04(IV)(A).
Regarding claim 6, Yang discloses wherein the protective layer is an inorganic plating layer or an organic modified layer as discussed in at least paragraphs 72 and 73.
Regarding claim 7, Yang discloses wherein each of the nanowires in the nanowire layer is made of a fluorescent material as discussed in at least paragraphs 26 and 50.
Regarding claim 8, Yang discloses wherein the fluorescent material includes a fluorescent semiconductor material composed of a Group IIB-VIA element or a Group IIIA-VA element as discussed in at least paragraph 26.
Regarding claims 9-10 and 13-14, Yang discloses that each nanowire has a cross-sectional dimension of 6 nm to 500 nm, discussed in at least paragraph 27. Yang, however, does not explicitly disclose the aspect ratio of each of the nanowires or the distance between adjacent nanowires. It is noted that such modification would require a mere change in size or dimension of the device, i.e. aspect ratio and distance, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A).
Regarding claim 11, Yang discloses that each nanowire has a cross-sectional dimension of 6 nm to 500 nm, discussed in at least paragraph 27. 
Regarding claim 12, Yang discloses that each nanowire has a cross-sectional dimension of 6 nm to 500 nm, discussed in at least paragraph 27. 
Regarding claim 15, Yang discloses a method for measuring cell mechanical behavior, comprising: placing a cell (HeLa cells) to be tested on a measurement device as discussed in at least paragraphs 71 and 72; and a nanowire layer located on a substrate layer (support A or support B) as discussed in at least paragraphs 18-19 comprising an array of nanowires as discussed in at least paragraph 22 and shown in Figs. 1 and 7.
Yang does not explicitly disclose that the nanowires are configured to emit light based on the mechanical behavior of a cell.
Hallstrom et al. discloses a method to detect cell forces where force was measured by quantifying deflection of a nanowire tip in situ using confocal microscopy, the nanowire was fluorescently labeled, and a confocal plane was set to the tip of the nanowire for deflection measurement (cell mechanical behavior—cell-environment interaction). Hallstrom et al. also discloses a substrate layer and a GaP nanowire layer, a nanowire layer on the substrate layer, the nanowire layer comprises an array of nanowires, nanowires within the array are fluorescently labeled, when a cell to be tested is placed on the nanowire layer, the tip of the nanowire supporting the cell to be tested is displaced, and the cell force is calculated from the displacement of the tip of the nanowire in the acquired fluorescence image see pages 782-786. While Hallstrom et al. discloses using a fluorescently labeled  nanowire to measure cell force (cell mechanical behavior—cell-environment interaction). Hallstrom et al. does not disclose wherein the nanowire array are configured to emit light.
Adolfsson et al. discloses using intrinsically fluorescent GaP-GalnP nanowire heterostructures as fluorescence tools, using confocal microscopy to visualize and identify individual nanowires in situ see pages 4729-4731.
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Yang with the cell force detection method as taught by Hallstrom et al., in addition to the nanowire heterostructures as taught by Adolfsson et al. in order to provide a sensor means for a wide variety of applications such as biological mapping of cell activity.
Therefore, the combination of Yang, Hallstrom et al. and Adolfsson et al., discloses wherein to the nanowire layer is configured such that when a cell to be tested is placed on the nanowire layer, the light signal emitted by the nanowires changes based on the mechanical behavior of the cell due to a piezo-phototronic effect and a position shift of the light signal..
Regarding claim 16, Yang as modified discloses determining a magnitude and a direction of a cell force (the degree of the reaction) of the cell to be tested based on changed parameters of the light signal (fluorescence or chromophore) as discussed in at least paragraphs 50-51 and 80; and determining the cell mechanical behavior of the current cell to be tested based on the magnitude and direction of the cell force as discussed in at least paragraphs 50 and 80.
Regarding claim 17, Yang as modified discloses wherein the measuring method further comprises: sterilizing (washed with 100% isopropyl alcohol before use; paragraph 72) the measurement device for measuring cell mechanical behavior before the cell to be tested is placed on the measurement device for measuring cell mechanical behavior.
Regarding claim 18, Yang discloses placing a cell to be tested on the measurement device for measuring cell mechanical behavior comprises: placing the measurement device for measuring cell mechanical behavior into a cell culture container such that the cell to be tested is inoculated on a surface of the measurement device for measuring cell mechanical behavior as discussed in at least paragraphs 46-47, 53 and 72; and adherently growing the cell to be tested on the surface of the measurement device for measuring cell mechanical behavior after the cell to be tested is cultured for a preset period of time (incubated at 37°C, 5% CO2 for one day) as discussed in at least paragraphs 71 and 72.
Regarding claim 19, Yang discloses wherein the method further comprises: applying a stimulating factor (sandwich culture) to the cell to be tested or a culture environment so that the cell to be tested performs a corresponding cell mechanical behavior as discussed in at least paragraphs 46 and 49.
Regarding claim 20, Yang discloses wherein the measurement device further comprises a protective layer disposed on a surface of each of the nanowires in the nanowire layer and coating the respective nanowires as discussed in at least paragraphs 29 and 37.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796